Name: Regulation (EEC) No 784/74 of the Commission of 3 April 1974 amending the Annex to Regulation (EEC) No 2518/70 on fixing the list of representative wholesale markets or ports for fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4. 74 Official Journal of the European Communities No L 93/ 13 REGULATION (EEC) No 784/74 OF THE COMMISSION of 3 April 1974 amending the Annex to Regulation (EEC) No 2518/70 on fixing the list of repre ­ sentative wholesale markets or ports for fishery products Whereas the port of Aberdeen which is already included in the list of representative wholesale markets and ports is situated close to the port of Peter ­ head and whereas both are habitually used by the same buyers ; whereas, therefore, the port of Peterhead should be included in the list of representative whole ­ sale markets and ports, grouped with the port of Aber ­ deen ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2142/70 (*) of 20 October 1970 on the common organ ­ ization of the market in fishery products, as last amended by Regulation (EEC) No *3 1 59/73 (2) and in particular Article 9 (3) thereof ; Whereas to be regarded as representative for a specific product, a market or port must be a wholesale market or a port in a Member State where a significant propor ­ tion of Community output is marketed ; Whereas the list of representative wholesale markets and ports was fixed by Commission Regulation (EEC) No 2518/70 (3) of 10 December 1970 on price recording and fixing the list of representative whole ­ sale markets or ports for fishery products, as amended by Regulation (EEC) No 2463/72 (4) following the Accession of the new Member States ; Whereas it has been shown that a significant propor ­ tion pf cod, haddock and whiting is marketed at the port of Peterhead in the United Kingdom ; whereas, for this reason , the port of Peterhead should be con ­ sidered as a representative port ; HAS ADOPTED THIS REGULATION : Article 1 In part I (4), (6) and (7) of the Annex to Regulation (EEC) No 2518/70 , 'Aberdeen' is replaced by 'the combined markets of Aberdeen/Peterhead'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 April 1974. For the Commission The President Francois-Xavier ORTOLI (') OJ No L 236, 27 . 10 . 1970, p . 5 . ( 2) OJ No L 322, 23 . 11 . 1973, p . 4. (J) OJ No L 271 , 15 . 12 . 1970, p . 15 . (&lt;) OJ No L 266, 25 . 11 . 1972, p . 21 .